CauhooN., J.,
delivered the opinion of the court.
This record shows no objection in the circuit court to the affidavit in the replevin in the court, of the justice of the peace. Even if that affidavit was defective — and we by no means decide that it was — it was susceptible of easy amendment in the circuit court, where the trial is de novo, and we will not consider objections to it made here for the first time.
Matthews brought replevin against Cotton in the justice’s Court for a mare, and won his case, but one Covington interposed a claim for the property; and it seems, curiously enough, that both sides conceded that Covington had the legal title as against both, and he got judgment to that effect on the claimant’s issue. In the absence of explanation, we suppose the plaintiff ■and defendant recognized that, as against them both, Covington was entitled to the possession, but each claimed such right as *477against tbe other, subject to tbe right and title of Covington, temporary or permanent. Be tliis as it may, Matthews got the verdict of a jury and judgment as against Cotton, and Cotton appealed to the circuit court, apparently from both judgments. Now, when Matthews was thus brought by appeal into the circuit court, he there encountered a motion by Cotton to dismiss the suit on the ground that the justice’s court “had no jurisdiction to try civil causes.” This motion the circuit court sustained, and gave “judgment against C. S. Matthews for all costs,” and Matthews appeals to this court.
The predicate of this motion is secs. 2, 3, 5, and 6 of chapter 128, p. 182, Acts 1866-67, incorporating the town of Summit. Section 2 provides for the annual election “of five councilmen, one justice of the peace, and one constable.” Section 5 provides that the persons elected shall take the oath of office. Section 6 provides that the mayor and councilmen may fix penalties and fines for violation of the charter or ordinances, “the offense to be ascertained by trial before the mayor, or the justice of the peace, for the said town.” Section 3 makes the mayor ex officio justice of the peace. We cannot subscribe to the contention that the justice is limited to criminal jurisdiction because h.e is given the power, yhich he would not otherwise have, to try cases of violation of ordinances of the town. The jurisdiction of justices of the peace is regulated by the general law and well understood, and, when one is provided for a new district created by law, the whole jurisdiction pertaining to that office, both civil and criminal, attaches at once.

Reversed and remanded.